Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 14, 2021

The Court of Appeals hereby passes the following order:

A22E0021. SHUMAN v. SHUMAN.

      Applicant Jerri Shuman has filed an emergency motion for an extension of time
to file an application for discretionary appeal from the trial court’s order denying her
motion for reconsideration or, alternatively, to vacate a final judgment. She asks us
to extend that time until the trial court enters an order on a motion, filed on November
16, 2021 and currently pending in the trial court, for findings of fact under OCGA §
9-11-52 (c). We decline to grant the applicant an open-ended period of time for her
to file her application for discretionary appeal in this court. But we note that, “unless
providentially hindered or unless counsel for the plaintiff and defendant agree in
writing to extend the time, [the trial court must] decide [the motion currently pending
before him] promptly, within 30 days after the same hav[ing] been argued before him
or submitted to him without argument[.]” OCGA § 15-6-21 (a) (applying to counties
with less than 100,000 inhabitants). So we GRANT the applicant a 30-day extension.
The applicant shall have through and including January 13, 2022, to file her
application for discretionary appeal.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/14/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.